DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the dolly including the at least two stacks" in the last line.  There is insufficient antecedent basis for this limitation in the claim because the claim 3 limitation states “at least one dolly.”
Claim 8 recites the limitation "the stacks of containers" in line 3.  There is insufficient antecedent basis for this limitation in the claim because more than one stack is not introduced in claim 1, but is present in claim 2.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sands et al. (US 2005/0224384) (Sands) in view of Stares et al. (US 2017/0150813) (Stares).
Sands discloses a re-usable, stackable container (case 12) configured for a goods handling system and a method for handling goods (method of use) in a goods handling system having a plurality of re-usable, stackable containers, at least one of the containers comprising:
an inner part (drawer 14) and an outer part (outer body portion of case 12), the inner part being slidably engaged within the outer part and slidable between a first position (closed drawer) in which the inner part is located substantially within the outer part (closed position as shown by two upper cases in Fig. 1) and a second position (open drawer) in which a substantial portion of the inner part extends beyond the outer part (open position as shown by lowermost case in Fig. 1), whereby an interior of the container is accessible by relative sliding movement of the inner part and the outer part into the second position, an open top (when lid 18 is opened) and five closed sides including four side walls and a base located substantially at bottoms of the four side walls, three of the four side walls being provided by the outer part (back wall and side walls of outer body), the base and one of the four side walls being provided by the inner part (front wall and base of drawer) and each of the side walls having substantially a same height (height of side walls and front wall are same) such that when the inner part is in the first position the side wall provided by the inner part is positioned adjacent to two of the three side walls provided by the outer part so that the four side walls are substantially continuous and define an aperture of the open top of the container, the inner part and the outer part being configured such that when the container is stacked with one or more containers, goods stored therein remain within the container, and wherein the inner part includes two inner part side walls arranged perpendicular to the base, the method comprising:
loading goods within the at least one container (sterilization case is used for holding surgical instruments and tools in a sterile state); stacking the at least one container among the plurality of containers (see Fig. 1 and 2); accessing goods within the at least one container (surgical instruments are retrieved as needed by opening the drawers to access instruments), while it remains 25stacked among the plurality of containers, by sliding the interior part of the at least one container into the second position (see Fig. 1 and 2, bottom container); and removing goods from the at least one container (surgical instruments are retrieved as needed by opening the drawers to access instruments).
Sands fails to disclose that the back wall is the same height as the side walls and at least one internal hook.  Stares teaches a container having an outer body and a sliding drawer of similar construction as Sands.  The rear wall of the outer body of Stares is the same height as the side walls of the outer body as shown in Fig. 1A.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the height of the rear wall of Sands to be equal to the height of the side walls to provide the same height all around the container so that items stored therein are not prone to fall out of a shorter side of the container.  
Re claim 6, see Fig. 1 and 2, bottom container which is stacked below another container.
Re claim 9, removing goods from the bottom container as shown in Fig. 1 and 2 is removed through the open top.

Claims 2, 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sands in view of Stares as applied to claim 1 above, and further in view of Kelly et al.  (US 2014/0033956) (Kelly).
The combination fails to disclose at least two stacks of containers. Kelly teaches two stacks of containers (claim 2), the two stacks are arranged on two dollies (at least one dolly, claims 3 and 5), the pallet 12 releasably locks the two dollies together (claim 5), the dollies and stacks are moved as one unit when locked to the pallet (claim 7) as by a fork lift as the structure of the stacks, dollies and pallet are shown in Fig. 1 and 2. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to stack the containers of Sands by incorporating the features and elements of Kelly:  adding one pallet, two or more dollies and stacking projections and/or recesses, then, releasably lock the dollies together with the dollies placed between the stack of containers and the pallet.  The combination is motivated by (1) the capability of compactly and tightly storing the boxes to conserve storage space, (2) the improved transport provided by dollies which allows easier rolling transport of the containers in a stack, and (3) the ability to move multiple stacks as a cohesive and stable assembly or single movable unit when the dollies are locked together and locked to the pallet so that the pallet load can be moved safely without concern for toppling of containers or rolling of the dollies.

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Sands in view of Stares and Kelly as applied to claim 2 above, and further in view of Kataczynski (US 4566588).
The combination fails to disclose stacks secured together by at least one strap.  Kataczynski teaches at least one strap securing stacks together.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a strap to secure two adjacent stacks together to provide stability to the stacks and to unify the two stacks for secure movement of the stacks together as a unit.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sands in view of Stares as applied to claim 1 above, and further in view of Johnson et al. (US 2009/0007853) (Johnson).
The combination fails to disclose the stacks or loading the stacks onto a vehicle.  Johnson teaches a vehicle (truck with trailer) with stacks 314 (see Fig. 3) being loaded.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to load the stacks on a vehicle for the convenience of transport.  The stacks can be loaded in a manner with the front side of each container accessible and unobstructed such that a person can access and remove goods within the containers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733